Exhibit 10.2

Grant No.: _____

GLOBAL IMAGING SYSTEMS, INC.
AMENDED AND RESTATED 1998 STOCK OPTION AND INCENTIVE PLAN

EXECUTIVE RESTRICTED STOCK AGREEMENT

                        Global Imaging Systems, Inc., a Delaware corporation
(the “Company”), hereby grants shares of its common stock, $.01 par value, (the
“Stock”) to the Grantee named below, subject to the vesting conditions set forth
in the attachment. Additional terms and conditions of the grant are set forth in
this cover sheet, in the attachment and in the Company’s Amended and Restated
1998 Stock Option and Incentive Plan (the “Plan”).

Grant Date: June 27, 2002

Name of Grantee: Raymond Schilling

Grantee’s Social Security Number: _____-____-_____

Number of Shares of Stock Covered by Grant: 17,500

Purchase Price per Share of Stock: $.01

             By signing this cover sheet, you agree to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
is also attached. You acknowledge that you have carefully reviewed the Plan, and
agree that the Plan will control in the event any provision of this Agreement
should appear to be inconsistent.

Grantee:                                         
                                                         (Signature)        
Company:                                         
                                                         (Signature)          
Title:                                         
                                           


Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

GLOBAL IMAGING SYSTEMS, INC.
AMENDED AND RESTATED 1998 STOCK OPTION AND INCENTIVE PLAN

EXECUTIVE RESTRICTED STOCK AGREEMENT

Restricted Stock/ Nontransferability   This grant is an award of Stock in the
number of shares set forth on the cover sheet, at the purchase price set forth
on the cover sheet, and subject to the vesting conditions described below
("Restricted Stock"). You agree to pay the purchase price for the Restricted
Stock concurrent with your execution of this agreement. To the extent not yet
vested, your Restricted Stock may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Restricted
Stock be made subject to execution, attachment or similar process.      
                                Termination of Service   For purposes of this
Agreement, “Service” shall mean your employment with the Company or a Service
Provider or your service as a Service Provider.                 Issuance and
Vesting  

The Company will issue your Restricted Stock in your name as of the Grant Date.

The vesting commencement date for your shares of Restricted Stock is April 1,
2002 (the “Restricted Stock Vesting Commencement Date”). Your right to the Stock
under this Restricted Stock grant vests as to 20% of the shares of Restricted
Stock on the third anniversary of the Restricted Stock Vesting Commencement Date
and as to an additional 30% of the shares of Restricted Stock on the fourth
anniversary of the Restricted Stock Vesting Commencement Date. Your right as to
the remainder of the shares of Restricted Stock vests on the fifth anniversary
of the Restricted Stock Vesting Commencement Date.

Upon your termination of Service without Cause (as that term is defined in the
Senior Executive Agreement between you and the Company, effective April 1, 2002
(the “Senior Executive Agreement”)), your rights as to all shares of Restricted
Stock shall immediately vest.

Upon your termination of Service for Good Reason (as that term is defined in the
Senior Executive Agreement), your rights as to all shares of Restricted Stock
shall immediately vest.

No additional shares of Restricted Stock shall vest upon your termination of
Service for Cause, your termination of Service

                 

2



--------------------------------------------------------------------------------

   

without Good Reason, or your retirement before the third anniversary of the
Restricted Stock Vesting Commencement Date.

If your Service terminates as a result of your death or as a result of your
“permanent disability” (as that term is defined in the Senior Executive
Agreement), your rights as to all shares of Restricted Stock shall immediately
vest.

                                    Right of Repurchase for Unvested Stock   In
the event that your Service terminates, taking into account any accelerated
vesting under the previous section, the Company shall have the right to purchase
all of the shares of Stock subject to this grant that have not yet vested (the
“Repurchase Right”). If the Company fails to purchase such Stock within 90 days
after the effective date of the termination of your Service, the Company’s right
to purchase such Stock shall terminate. The purchase price for any Stock
repurchased shall be the price that you paid for those shares of Stock and shall
be paid in immediately available funds.                   Escrow  

The certificates for the Restricted Stock shall be deposited in escrow with the
Secretary of the Company to be held in accordance with the provisions of this
paragraph. The deposited certificates shall remain in escrow until such time or
times as the certificates are to be released as discussed below. Upon delivery
of the certificates to the Company, you shall be issued an instrument of deposit
acknowledging the number of shares of Stock delivered in escrow to the Secretary
of the Company.

All regular cash dividends on the Stock (or other securities at the time held in
escrow) shall be paid directly to you and shall not be held in escrow. However,
in the event of any stock dividend, stock split, recapitalization or other
change affecting the Company’s outstanding common stock as a class effected
without receipt of consideration or in the event of a stock split, a stock
dividend or a similar change in the Company Stock, any new, substituted or
additional securities or other property which is by reason of such transaction
distributed with respect to the Stock shall be immediately delivered to the
Secretary of the Company to be held in escrow hereunder, but only to the extent
the Stock is at the time subject to the escrow requirements hereof.

The shares of Stock held in escrow hereunder shall be subject to the following
terms and conditions relating to their release from escrow or their surrender to
the Company for repurchase and surrender:

   

3



--------------------------------------------------------------------------------

    • As your interest in the shares vests as described above, the certificates
for such vested shares shall be released from escrow and delivered to you, at
your request, in accordance with the following schedule:                      
                 – The initial release of any vested shares (or other vested
assets and securities) from escrow shall be effected within hirty (30) days
following April 1, 2005.                     – The second release of any vested
shares (or other vested assets and securities) from escrow shall be effected
within thirty (30) days following April 1, 2006.                     –
Subsequent release of any vested shares from escrow shall be effected within
thirty (30) days following April 1, 2007.                     – Upon termination
of your Service, any escrowed shares in which you are at the time vested shall
be promptly released from escrow.                     • Should the Company
exercise its Repurchase Right with respect to any unvested shares held at the
time in escrow hereunder, then the escrowed certificates for such unvested
shares shall, concurrently with the payment by the Company of the purchase price
for such shares of Stock, be surrendered to the Company for cancellation, and
you shall have no further rights with respect to such shares of Stock.          
          • Should the Company elect not to exercise its Repurchase Right with
respect to any shares held at the time in escrow hereunder, then the escrowed
certificates for such shares shall be surrendered to you.                
Withholding Taxes   You agree, as a condition of this grant, that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the vesting of Stock acquired under this grant. In the event that
the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the vesting of shares arising from
this grant, the Company shall have the right to require such payments from you,
or withhold such amounts from other payments due to you from the Company or any
affiliate.                 Section 83(b) Election   Under Section 83 of the
Internal Revenue Code of 1986, as amended (the "Code"), the difference between
the purchase price    

4



--------------------------------------------------------------------------------

   

paid for the shares of Stock and their fair market value on the date any
forfeiture restrictions applicable to such shares lapse will be reportable as
ordinary income at that time. For this purpose, "forfeiture restrictions"
include the Company’s Repurchase Right as to unvested Stock described above. You
may elect to be taxed at the time the shares are acquired rather than when such
shares cease to be subject to such forfeiture restrictions by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the Grant Date. You will have to make a tax payment to the
extent the purchase price is less than the fair market value of the shares on
the Grant Date. No tax payment will have to be made to the extent the purchase
price is at least equal to the fair market valu e of the shares on the Grant
Date. The form for making this election is attached as Exhibit A hereto. Failure
to make this filing within the thirty (30) day period will result in the
recognition of ordinary income by you (in the event the fair market value of the
shares increases after the date of purchase) as the forfeiture restrictions
lapse.

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

                                      Retention Rights   This Agreement does not
give you the right to be retained by the Company (or any affiliates) in any
capacity. The Company (and any affiliates) reserve the right to terminate your
Service at any time and for any reason.                   Shareholder Rights  
You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock, which the Company may in its sole discretion deem to be a
part of the shares of Restricted Stock and subject to the same conditions and
restrictions applicable thereto. Except as described in the Plan, no adjustments
are made for dividends or    

5



--------------------------------------------------------------------------------

    other rights if the applicable record date occurs before your stock
certificate is issued.                                      Adjustments   In the
event of a stock split, a stock dividend or a similar change in the Company
stock, the number of shares covered by this grant may be adjusted (and rounded
down to the nearest whole number) pursuant to the Plan. Your Restricted Stock
shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.  
                Legends   All certificates representing the Stock issued in
connection with this grant shall, where applicable, have endorsed thereon the
following legends:                         “THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER AND RIGHTS TO
REPURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH
AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE
FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF
RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”                  
Applicable Law   This Agreement will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.                   The
Plan  

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

   


             By signing the cover sheet of this Agreement, you agree to all of
the terms and conditions described above and in the Plan.

6



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE

                        The undersigned hereby makes an election pursuant to
Section 83(b) of the Internal Revenue Code with respect to the property
described below and supplies the following information in accordance with the
regulations promulgated thereunder:

        1.   The name, address and social security number of the undersigned:

        Name: ___________________________________________________________

        Address: _________________________________________________________

        _________________________________________________________________

        Social Security No. :________________________________________________

        2.   Description of property with respect to which the election is being
made:

        ______________ shares of common stock, par value $.01 per share, Global
Imaging Systems Inc., a Delaware corporation, (the “Company”).

        3.   The date on which the property was transferred is ____________ __,
2002.

        4.   The taxable year to which this election relates is calendar year
2002.

        5.   Nature of restrictions to which the property is subject:

        The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

                        6.   The fair market value of the property at the time
of transfer (determined without regard to any lapse restriction) was $__________
per share, for a total of $__________.

        7.   The amount paid by taxpayer for the property was $__________.

        8.   A copy of this statement has been furnished to the Company.

Dated: _____________, 2002

                                                                               
Taxpayer’s Signature                                               
                                     Taxpayer’s Printed Name  


 



--------------------------------------------------------------------------------

PROCEDURES FOR MAKING ELECTION
UNDER INTERNAL REVENUE CODE SECTION 83(b)

                                     The following procedures must be followed
with respect to the attached form for making an election under Internal Revenue
Code section 83(b) in order for the election to be effective:1

                                     1.    You must file one copy of the
completed election form with the IRS Service Center where you file your federal
income tax returns within 30 days after the Grant Date of your Restricted Stock.

                                     2.    At the same time you file the
election form with the IRS, you must also give a copy of the election form to
the Secretary of the Company.

                                      3.     You must file another copy of the
election form with your federal income tax return (generally, Form 1040) for the
taxable year in which the stock is transferred to you.

______________

  1.   Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.


 